FIRST AMENDMENT TO AGREEMENT OF SALE

THIS FIRST AMENDMENT TO AGREEMENT OF SALE (this “First Amendment”) is entered
into as of January 18, 2008 (the “Effective Date”), by and among TST OVERLAND
PARK, L.P., a Kansas limited partnership, TST EL PASO PROPERTIES, LTD., a Texas
limited partnership, TST JACKSONVILLE II, LLC, a Delaware limited liability
company, TST TAMPA BAY, LTD., a Florida limited partnership, TST LARGO ASC,
LTD., a Florida limited partnership, TST BRANDON, LTD., a Florida limited
partnership (“TST Brandon”), and TST LAKELAND, LTD., a Florida limited
partnership (each a "Seller,” and collectively “Sellers”), and TRIPLE NET
PROPERTIES, LLC, a Virginia limited liability company (“Buyer”), with reference
to the following Recitals:

R E C I T A L S

A. Sellers and Buyer previously entered into that certain Agreement of Sale
dated December 19, 2007 (the “Purchase Agreement”), wherein each Seller agreed
to sell to Buyer, and Buyer agreed to purchase from each Seller, each Seller’s
Respective Property (as defined in the Purchase Agreement) on the terms and
conditions set forth in the Purchase Agreement.

B. Sellers and Buyer desire by this First Amendment to amend, modify and
supplement the Purchase Agreement as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement. As of the
Effective Date, all references to “the Agreement” or “this Agreement” in the
Purchase Agreement and in this First Amendment shall mean and refer to the
Purchase Agreement as amended by this First Amendment unless the context clearly
indicates otherwise.

2. Purchase Price. Notwithstanding anything to the contrary contained in the
Purchase Agreement, as of the Effective Date, the Purchase Price is amended to
mean and refer to an amount equal to Sixty Three Million Nine Hundred Fifty and
No/100 Dollars ($63,950,000.00).

3. Real Property Descriptions. As of the Effective Date, the description of the
Premises owned by TST Brandon set forth on Exhibit “A” (Real Property
Descriptions) is hereby deleted and replaced with the following:

That property commonly known as Brandon Medical Plaza located on the campus of
Brandon Regional Hospital in Brandon, and more particularly described on Annex
A-6 attached hereto. The property consists of a 28,513 rentable square foot
building, and the adjoining approximate 13,440 rentable square foot building.

4. Purchase Price Allocation. As of the Effective Date, the purchase price
allocation set forth on Exhibit “C” (Purchase Price Allocation) is hereby
deleted and replaced with the following:

         
Seller
  Purchase Price Allocation
 
       
TST OVERLAND PARK, LTD.
  $ 13,550,000.00  
 
       
TST ELPASO PROPERTIES, LTD.
  $ 12,000,000.00  
 
       
TST JACKSONVILLE II, LLC
  $ 15,000,000.00  
 
       
TST TAMPA BAY, LTD.
  $ 6,175,000.00  
 
       
TST LARGO ASC, LTD.
  $ 4,775,000.00  
 
       
TST BRANDON, LTD.
  $ 8,325,000.00  
 
       
TST LAKELAND, LTD.
  $ 4,125,000.00  
 
       
TOTALS PRICE:
  $ 63,950,000.00  
 
       

5. Effect of this First Amendment. Except as amended and/or modified by this
First Amendment, the Purchase Agreement is hereby ratified and confirmed and all
other terms of the Purchase Agreement are and shall remain in full force and
effect, unaltered and unchanged by this First Amendment. In the event of any
conflict between the provisions of this First Amendment and the provisions of
the Purchase Agreement, the provisions of this First Amendment shall control.
Whether or not specifically amended by this First Amendment, all of the terms
and provisions of the Purchase Agreement are hereby amended to the extent
necessary to give effect to the purpose and intent of this First Amendment.

6. Counterparts. This First Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on following pages]

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives as of the Effective Date.

SELLER:

TST OVERLAND PARK, LTD.,
a Kansas limited partnership

          By:   TST OVERLAND PARK MANAGEMENT, L.L.C.,     a Kansas limited
liability company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST EL PASO PROPERTIES, LTD.,
a Texas limited partnership

          By:   TST EL PASO MANAGEMENT, LLC,     a Texas limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST JACKSONVILLE II, LLC,
a Delaware limited liability company

By: /s/ Rance M. Sanders
Rance M. Sanders

Its Manager

TST TAMPA BAY, LTD.,
a Florida limited partnership

          By:   TST TAMPA BAY MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

2

TST LARGO ASC, LTD.,
a Florida limited partnership

          By:   TST LARGO ASC MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST BRANDON, LTD.,
a Florida limited partnership

          By:   TST BRANDON MANAGEMENT, L.L.C.,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

TST LAKELAND, LTD.,
a Florida limited partnership

          By:   TST LAKELAND MANAGEMENT, LLC,     a Florida limited liability
company
 
  Its General Partner  

 
  By:   /s/ Rance M. Sanders



    Rance M. Sanders

Its Manager

BUYER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

     
By:
Name:
Title:
  /s/ Jeff Hanson
Jeff Hanson
Chief Investment Officer

3